DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being obvious over Japanese reference JP 2017-19458A in view of Japanese reference 
JP 2011-116250A and Japanese reference JP 2010-247622A.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The pair of right and left rear side frame [pair of right and left rear side member 2] which extended the rear part of vehicles [electric motor 1] to Japanese reference ‘458 (see paragraph [0026]-[0053] and especially Fig.1-5) forward and 
The rear end of the protruding portion is located on the rear side of the rear end of the rear side frame (see Fig, 1-5), (the matter relating to Claim 2).
Includes right and left longitudinal members coupled to the rear subframe vertical members. The right and left extensions extending from each of the vertical member joint portions to the rear side frames, and the right and left outer end mounting portions provided to the extension portion and attached to the rear side frame (see Fig, 1-5); (the matters relating to Claim 3)


When the invention according to the claim of the present application and the invention described in the Japanese reference ‘458 are compared to each other, first of all the inventions according to the claims of the present application, ’’the drive source has a drive source attached to the rear subframe and the drive source is provided with a drive source. They are disposed so that the center of gravity Is located behind the rotation axis of the rear wheel, whereas the rear subframe of the invention described in Japanese reference ‘458  is not configured to support a drive source (hereinafter, referred to as ’’different feature 1”).
In the invention according to the above claim of the present application, regarding they are different from each other in that they are inclined forward and outward from the protruding portion to the left and right outer end mounting portions, whereas the rear subframe cross member described in the invention 
The aforementioned different feature 1 will now be discussed below.
Japanese reference ‘250 (particularly, see paragraphs [0015] to [0041] and Fig. 1-5) describes a configuration in which a rear subframe supports a drive source [rear wheel motor 14] and a configuration in which a center of mass of a drive source (a substantially central shaft portion) is disposed to be located behind a rotation axis of a rear 'wheel [a rear wheel 18] (see Fig, 4-5). That is, the Japanese reference ‘250 describes a technique corresponding to the different feature 1.
Next, the aforementioned different feature 2 will now be discussed below.
Japanese reference ‘622 (particularly, see paragraphs [0022] to [0057] and Fig. 1-3) the rear subframe cross member [rear end cross member 23] is configured to be inclined forward and outward to the right and left from the protrusion [rear end cross member 23] to the left and right outer end mounting portions [see Fig, 1] [see Fig. 1], That is, the Japanese reference ‘622 describes a technique corresponding to the different feature 2.


Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 
571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612